United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2904
                                   ___________

Eugene Kenneth Jones,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Victor Stewart; Dora Schriro;         *
Fannie Harrison; Percy Harrington;    *
Gary Rogers,                          *
                                      * [UNPUBLISHED]
            Appellees.                *
                                 ___________

                             Submitted: June 7, 2005
                                Filed: June 10, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Eugene Jones appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003) (standard of
review), we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                       ______________________________


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.